Citation Nr: 9932637	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  99-20 092	)	DATE
	)
	)


THE ISSUE

Eligibility to payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1958 to March 1960.

In September 1991, service connection for depression, 
headaches, an ear operation and cyst removal, back disorder, 
and schizoid personality disorder was denied.  Notice was 
mailed that same month, but the veteran did not appeal.  In 
September 1996, the veteran sought to reopen the 
aforementioned claims.  He also added claims of entitlement 
to service connection for hearing loss and compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for right upper 
arm and shoulder pain.  In February 1997, the Department of 
Veterans Affairs (VA) Regional Office (RO) denied all of the 
veteran's claims.  In March 1997, the veteran filed notice of 
disagreement with the February 1997 rating action.  Later in 
March, the RO issued to him a statement of the case.  The 
veteran thereafter perfected the appeal.  

In June 1997, the VA received notice that the veteran 
appointed J. P. D., hereinafter the attorney, as his 
representative and that he had revoked all prior power of 
attorney appointments.

On appellate review in August 1998, the Board of Veterans' 
Appeals (Board) determined that the veteran had not submitted 
new and material evidence to reopen the claims of entitlement 
to service connection for a psychiatric disability including 
depression, a chronic headache disability, and a back 
disability, variously classified.  Entitlement to service 
connection for hearing loss of the left ear was denied also.  
The issues of entitlement to service connection for 
postoperative residuals of right ear surgery for 
cholesteatoma with perforation residuals of right ear surgery 
of the eardrum, hearing loss of the right ear, and 
compensation benefits for right arm and shoulder disability 
pursuant to 38 U.S.C.A. § 1151 were remanded for additional 
evidentiary development.  

In December 1998, the RO received notice that the veteran and 
attorney had entered into a fee agreement.  The fee agreement 
provided that the veteran agreed to pay a fee equal to 20 
percent of the total amount of any past-due benefits awarded 
on the basis of his claim with VA.  It was also understood 
that the contingency fee was to be paid by the VA directly to 
the attorney from any past-due benefits awarded on the basis 
of the veteran's claim and the veteran gave consent to direct 
payment by the VA to the attorney.  The document contained 
the veteran's and attorney's name and the veteran's claims 
file number.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the Court).  In February 1999, the parties 
submitted a Joint Motion for Remand on Three Issues, For 
Dismissal of One Issue, and To Stay Further Proceedings.  
Later that month, the Court ordered that the motion was 
granted and the part of the Board's August 1998 decision that 
denied applications to reopen the claims for service 
connection for a psychiatric disability including depression, 
chronic headaches, and a back disability were vacated and the 
appeal as to the remaining issue, entitlement to service 
connection for hearing loss of the left ear was dismissed.

On appellate review in April 1999, although the Board 
reconsidered the veteran's claims, it confirmed and continued 
the denials, i.e., determined that new and material evidence 
had not been submitted to reopen the claims for service 
connection for a psychiatric disability including depression, 
chronic headaches, and a back disability.

In July 1999, the RO granted service connection for residuals 
of right ear surgery to include chronic otitis media and 
cholesteatoma of the right ear with mastoidectomy and 
tympanoplasty, evaluated at zero percent, effective from 
September 12, 1996; disability compensation under 38 C.F.R. 
§ 1151 for rotator cuff impingement and tendinitis of the 
right shoulder evaluated at 10 percent, right forearm 
incision and drainage scar in line of the cephalic vein, 
evaluated at 10 percent, scar of the dorsum of the right 
hand, evaluated at 10 percent, all effective September 19, 
1996; and service connection for hearing loss of the right 
ear, evaluated at zero percent, effective from September 12, 
1996.  Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 (1999) for multiple service-connected disabilities, 
each evaluated at zero percent, was denied.  

By a letter dated on September 21, 1999, the RO informed the 
veteran of the July 1999 determinations.  The RO also told 
the veteran that the record contained an attorney fee 
agreement which provided for payment of attorney fees by VA 
directly from past-due benefits.  The maximum amount of past 
due benefits resulting from the award was computed as 
$10,880.00 and twenty percent of the maximum amount of past-
due benefits was $2,176.00.  The veteran was also told that 
the case was being transferred to the Board for a 
determination of eligibility for payment of attorney fees 
from any past-due benefits and the maximum attorney fee 
payable had been withheld, pending the Board's determination.  
Thereafter, the veteran was told that he should submit any 
evidence or argument concerning payment of attorney fees from 
past-due benefits directly to the Board within 30 days.  He 
was also advised of applicable law and regulations.


FINDINGS OF FACT

1.  In June 1997, the veteran appointed the attorney as his 
representative.

2.  In August 1998, the Board, inter alia, remanded the 
issues of entitlement to service connection for postoperative 
residuals of right ear surgery for cholesteatoma with 
perforation residuals of right ear surgery of the eardrum, 
hearing loss of the right ear, and compensation benefits for 
right arm and shoulder disability pursuant to 38 U.S.C.A. 
§ 1151 for additional development.

3.  In December 1998, the veteran and attorney entered into 
an Attorney-Client Fee Agreement.  The agreement states that 
the attorney's fee is contingent on an award of 20 percent of 
any back-pay benefits, and is to be directly paid to the 
attorney by VA.  VA received notice of the agreement that 
same month.

4.  In July 1999, the RO granted service connection for 
residuals of right ear surgery to include chronic otitis 
media and cholesteatoma of the right ear with mastoidectomy 
and tympanoplasty, evaluated at zero percent, effective from 
September 12, 1996; disability compensation under 38 C.F.R. 
§ 1151 for rotator cuff impingement and tendinitis of the 
right shoulder evaluated at 10 percent, right forearm 
incision and drainage scar in line of the cephalic vein, 
evaluated at 10 percent, scar of the dorsum of the right 
hand, evaluated at 10 percent, all effective September 19, 
1996; and service connection for hearing loss of the right 
ear, evaluated at zero percent, effective from September 12, 
1996.

5. Regarding the granting of service connection for residuals 
of right ear surgery to include chronic otitis media and 
cholesteatoma of the right ear with mastoidectomy and 
tympanoplasty; disability compensation under 38 C.F.R. § 1151 
for rotator cuff impingement and tendinitis of the right 
shoulder, right forearm incision and drainage scar in line of 
the cephalic vein, scar of the dorsum of the right hand; and 
service connection for hearing loss of the right ear, the 
Board has not rendered a final determination with respect to 
any of those issues.


CONCLUSION OF LAW

The criteria for eligibility for payment of attorney fees, 
resulting from the granting of service connection for 
residuals of right ear surgery to include chronic otitis 
media and cholesteatoma of the right ear with mastoidectomy 
and tympanoplasty; disability compensation under 38 C.F.R. 
§ 1151 for rotator cuff impingement and tendinitis of the 
right shoulder, right forearm incision and drainage scar in 
line of the cephalic vein, scar of the dorsum of the right 
hand; and service connection for hearing loss of the right 
ear, have not been met.  38 U.S.C.A. § 5904(c)(1) (West & 
Supp. 1999); 38 C.F.R. § 20.609(c)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Section 5904, Title 38 of the United States Code provides 
except as provided in paragraph (3), in connection with a 
proceeding before the Department with respect to benefits 
under laws administered by the Secretary, a fee may not be 
charged, allowed, or paid for services of agents and 
attorneys with respect to services provided before the date 
on which the Board first makes a final decision in the case.  
Such a fee may be charged, allowed, or paid in the case of 
services provided after such date only if an agent or 
attorney is retained with respect to such case before the end 
of the one-year period beginning on that date.  The 
limitation in the preceding sentence does not apply to 
service provided with respect to proceedings before a court.  
38 U.S.C.A. § 5904(c)(1).

Applicable regulation provides attorneys-at-law may charge 
appellants for their services only if a final decision has 
been promulgated by the Board with respect to the issue or 
issues, involved; as such, fees may not be charged, allowed, 
or paid for services provided before the date of the Board's 
decision; the Notice of Disagreement which preceded the Board 
decision with respect to the issue or issues, involved was 
received by the agency of original jurisdiction on or after 
November 18, 1988; and the attorney-at-law or agent was 
retained not later than one year following the date that the 
decision by the Board with respect to the issue or issues, 
involved was promulgated.  38 C.F.R. § 20.609(c).

Regarding attorney fees associated resulting from the grant 
of service connection for residuals of right ear surgery to 
include chronic otitis media and cholesteatoma of the right 
ear with mastoidectomy and tympanoplasty, evaluated at zero 
percent, effective from September 12, 1996; disability 
compensation under 38 C.F.R. § 1151 for rotator cuff 
impingement and tendinitis of the right shoulder evaluated at 
10 percent, right forearm incision and drainage scar in line 
of the cephalic vein, evaluated at 10 percent, scar of the 
dorsum of the right hand, evaluated at 10 percent, all 
effective September 19, 1996; and service connection for 
hearing loss of the right ear, evaluated at zero percent, 
effective from September 12, 1996, it is noted that the 
criteria for eligibility for attorney fees with respect to 
these matters have not been met.  Final decisions associated 
with those claims have not been issued.  In August 1998, the 
Board remanded those issues for additional development.  A 
remand does not constitute a final decision of the Board.  
38 C.F.R. § 20.1100(b) (1999).  Thus, entitlement to receipt 
of past-due benefits associated with those issues cannot be 
paid.  See 38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 
20.609(c)(1).  In view of the foregoing, with regard to 
attorney fees resulting from the grant of service connection 
and additional disability compensation under 38 U.S.C.A. 
§ 1151 from those claims, the criteria for entitlement to 
payment of attorney fees have not been met.  Id.

Because the criteria for entitlement to payment of attorney 
fees from past-due benefits have not been met, the issue of 
whether a valid fee agreement was submitted and whether the 
requisite criteria for payment of fees by the VA directly to 
the attorney-at-law from past-due benefits are met need not 
be addressed.  Based on the above-discussed reasoning, the 
attorney is not entitled to attorney fees from past-due 
benefits awarded to the veteran.  38 U.S.C.A. § 5904(c)(1); 
In the Matter of the Fee Agreement of Smith, 4 Vet. App. 487, 
490 (1993); 38 C.F.R. § 20.609(c)(1).  


ORDER

Eligibility for payment by the VA of attorney fees from past-
due benefits is denied.  None of the veteran's past-due 
benefits resulting from the grant of service connection for 
residuals of right ear surgery to include chronic otitis 
media and cholesteatoma of the right ear with mastoidectomy 
and tympanoplasty, evaluated at zero percent, effective from 
September 12, 1996; disability compensation under 38 C.F.R. 
§ 1151 for rotator cuff impingement and tendinitis of the 
right shoulder evaluated at 10 percent, right forearm 
incision and drainage scar in line of the cephalic vein, 
evaluated at 10 percent, scar of the dorsum of the right 
hand, evaluated at 10 percent, all effective September 19, 
1996; and service connection for hearing loss of the right 
ear, evaluated at zero percent, effective from September 12, 
1996, should be paid to the attorney.



		
	V. L. Jordan
Member, Board of Veterans' Appeals



 


